                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORN A

UNITED STATES OF AMERICA,
                                                       Case No. l 9CR3046-H

                                      Plaintiff,
                      vs.
                                                       WDGMENT OF DISMISSAL
JOSE SEGURA-GARCIA,


                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct I - 8: 1326(a) and (b) - Removed Alien Found in the United States (Felony)




 Dated:
